Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 23, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  160655 & (23)(24)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  MARY ANNE MARKEL,                                                                                     Richard H. Bernstein
          Plaintiff-Appellant,                                                                          Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 160655
                                                                     COA: 350655
                                                                     Oakland CC: 2018-164979-NH
  WILLIAM BEAUMONT HOSPITAL,
           Defendant-Appellee,
  and
  HOSPITAL CONSULTANTS, PC, LINET
  LONAPPAN, MD, and IOANA MORARIU,
             Defendants.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the November 6, 2019 order of the Court of Appeals
  is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  motion for stay is GRANTED. Trial court proceedings are stayed pending the
  completion of that appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 23, 2020
         a0122
                                                                                Clerk